Platt, J.,
delivered the opinion of the court. Upon the first question, as to the competency, of the witness, we are of opinion that the bond for costs, so executed and filed, would have been available to the defendant, in case the verdict, had been for him, or the plaintiff had become nonsuit: and as the defendant acknowledged the sufficiency of the obligors, I think the attorney was properly admitted as a witness. If the solvency of the sureties had been denied, it might have presented a question of more embarrassment. I think it very questionable, whether the judge, at the circuit, could determine upon the sufficiency of the obligors, so as to absolve the plaintiff’s attorney from eventual liability for costs. Upon the second question, as to the sufficiency of the evidence, I see no just ground to disturb the verdict. The question of fact, submitted to the jury, turned, in a great degree, upon the credibility of witnesses, of which they were the most proper judges.
Judgment for the plaintiff.